KONGXASYSY V. STATE



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-03-427-CR





SONEXAY KONGXAYSY	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On September 29, 2003, Appellant Sonexay Kongxaysy pleaded guilty to delivery of a controlled substance of between four and four hundred grams.  Pursuant to a plea bargain agreement, Appellant was sentenced to ten years’ confinement.  On that same day, the trial court entered its certification of Appellant’s right to appeal in accordance with Rule 25.2(a)(2).  
Tex. R. App. P.
 25.2(a)(2).  The certification states that this “is a plea-bargain case, and the defendant has NO right of appeal.”  

On October 9, 2003, Appellant filed a notice of appeal.  On October 21, 2003, we notified Appellant’s counsel that the certification indicating his client had no right to appeal had been filed in this court and that this appeal would be dismissed unless Appellant or any party desiring to continue the appeal filed a response showing grounds for continuing the appeal.  
See
 
Tex. R. App. P.
 25.2(d), 44.3.  We have received no response to our notification.

Rule 25.2(a)(2) limits the right to appeal in a plea bargain case to those matters that were raised by written motion filed and ruled on before trial or to those cases where the Appellant obtained the trial court’s permission to appeal.  
See
 
Tex. R. App. P.
 25.2(a)(2)(A),(B).  According to the trial court’s certification, neither of these circumstances apply because it states that there is no right to appeal.

Because Appellant had no right to appeal, we dismiss this appeal. 
 

PER CURIAM

PANEL D:	HOLMAN, GARDNER, and WALKER, JJ.



DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



DELIVERED: November 20, 2003	

FOOTNOTES
1:See 
Tex. R. App. P. 
47.4.